Citation Nr: 1029134	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for lumbar spine arthritis.

4.  Entitlement to an initial rating higher than 10 percent for 
residuals of a left thigh injury.

5.  Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from April 1966 to 
April 1968.

This appeal arises to the Board of Veterans' Appeals (Board) from 
a July 2005-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that 
in pertinent part granted service connection for a bilateral 
hearing loss disability and assigned a noncompensable rating, but 
denied service connection for degenerative arthritis of the 
lumbar spine.  This appeal also arises from a December 2005-
issued RO rating decision that granted service connection for a 
left thigh scar and assigned a noncompensable rating, but denied 
service connection for skin cancer (basal cell carcinoma on the 
bridge of the nose).  

In an October 2008 rating decision, the RO assigned a 10 percent 
initial rating effective from January 31, 2005, for the left 
thigh scar.  The claim remains in controversy, as less than the 
maximum schedular benefit has been awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (cited in Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Board will also review the underlying left thigh 
muscle injury to determine whether a separate compensable rating 
is warranted.  

Service connection for a right hip disability and for lumbar 
spine arthritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is a combat veteran.  

2.  The Service Treatment Reports (STRs) do not note skin cancer 
or other relevant abnormality during active service or for many 
years thereafter, nor has the Veteran alleged that skin cancer 
arose during active service or for many years thereafter.   

3.  A basal cell carcinoma lesion on the bridge of the nose first 
appeared in or around 2002.  

4.  No medical professional has suggested that an event of active 
service, including or exposure to Agent Orange, has caused or 
contributed to skin cancer.  

5.  Injury to Muscle Group XIV is manifested by one cardinal sign 
of muscle disability; that of lowered threshold of fatigue after 
average use.  

6.  Prolonged infection, sloughing of soft parts, intermuscular 
scarring, inability to keep up with work requirements, loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, is not shown.  

7.  The Veteran has Level I hearing in both ears.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for an initial rating higher than 10 percent for 
residuals of a left thigh injury are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.56, 4.73, Diagnostic 
Code 5314 (2009).

3.  The criteria for a separate 10 percent schedular rating for a 
scar of the left thigh are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Code 7804 
(2009).

4.  The criteria for an initial compensable rating for a 
bilateral hearing loss disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6200 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his or her representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice letters were sent to the claimant in March and April 2005, 
prior to the initial adverse decision, and then in March 2006 and 
August 2007, subsequent to more recent Court instructions.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, adequate notice was provided in the March 2006 and 
August 2007 notice letters.  Although the earlier-dated notice 
letters do not address all pertinent provisions, such error was 
harmless given that service connection for cancer is being denied 
and no rating or effective date will be assigned with respect to 
this claimed condition.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In the decision below, service connection for skin cancer is 
denied.  The Board has chosen not to request a medical opinion 
concerning the etiology of skin cancer.  In determining whether 
VA must provide a VA medical examination or medical opinion, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the Court has stated that 
this requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms and 
the veteran's service (a low threshold).  Evidence that indicates 
that a disability "may be associated" with military service 
includes, but is not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical examination or professional opinion is 
unnecessary because elements (2) and (3), mentioned above, are 
not met.  There is no evidence to suggest that an event, injury, 
or disease occurred in service caused skin cancer, nor does the 
evidence suggest that skin cancer arose during an applicable 
presumption period.  Neither is there any other indication that 
skin cancer may be associated with the veteran's service or with 
another service-connected disability. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and 
private medical reports.  The claimant was afforded VA medical 
examinations.  Neither the claimant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Skin Cancer

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded 
special consideration for service connection.  Where a Veteran 
served at least 90 days during a period of war or after December 
31, 1946, and a listed chronic disease, such as cancer, becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease will be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b).  Because the Veteran earned the Combat Infantryman 
Badge, he is a combat veteran and will be afforded the benefit of 
§ 1154(b) where possible.  

The Veteran alleges that a basal cell carcinoma lesion, excised 
from the bridge of the nose in 2004, might be related to exposure 
to Agent Orange.  In February 2008, he testified that the lesion 
was first noticed in 2002, two years prior to its excision.  He 
testified that he has always worn a hat while outdoors and that 
he could not recall severe sunburn on his nose during active 
service. 

VA regulations contain special provisions for service connection 
for those exposed to herbicides during active service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2009).  
Certain time limits apply to these cases.  The specified diseases 
for which presumptive service connection is available are: AL 
amyloidosis; chloracne and other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers; and certain soft 
tissue sarcomas, malignant tumors, and ganglioneuroma.  38 C.F.R. 
§ 3.309(e) (2009).  Basal cell carcinoma is not found in the list 
for which presumptive service connection is available.   

Because basal cell carcinoma or skin cancer is not listed above 
and because skin cancer did not appear in the first year after 
discharge from active military service, the only remaining avenue 
for service connection is the "direct service connection" 
approach set forth by the Fed. Cir. in Combee, supra.  

Concerning direct service connection, the STRs do not note any 
relevant abnormality during active service and the VA and private 
medical reports agree with the Veteran's testimony that the 
lesion first appeared in 2002.  No medical professional has 
suggested that an event of active service or exposure to Agent 
Orange has caused or contributed to this skin cancer.  As noted 
above, the Veteran has even denied receiving a severe sunburn to 
the nose during active service.  

The Board must address the competency, credibility, and probative 
value of all evidence, including lay evidence.  38 U.S.C.A. § 
7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of 
record is competent with respect to observance of symptoms 
readily observable and it is credible, as there is no indication 
of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 
367-68 (2005).  However, the lay evidence may not be used to 
establish a diagnosis or etiology.  VA regards lay statements to 
be competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay 
diagnosis is competent if: (1) lay person is competent to 
identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's etiology opinion in this matter is 
of little value because the determination involves a question 
that only medical experts may address.  

Because there is no medical evidence that is favorable to the 
case, and because no weight can be assigned to the Veteran's lay 
opinion in the matter, after considering all the evidence of 
record, including the testimony, the Board finds that the 
preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  Service connection for skin 
cancer is therefore denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating assigned 
after service connection was established.

In Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The Court 
held that where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

According to a June 2009 RO rating decision, the residuals of a 
left thigh wound or injury is rated 10 percent disabling under 
Diagnostic Code 5314.  The service-connected scar has also been 
associated with that rating.  Thus, the Board will inquire 
whether there is a basis for a higher rating under this code or 
any other potentially applicable code for the muscle injury and 
for the scar.   

Under Diagnostic Code 5314, a slight injury to Muscle Group XIV 
is noncompensably rated.  Where the muscle injury is moderate, a 
10 percent rating is assigned.  A moderately severe injury is 
rated 30 percent.  Severe injury is rated 40 percent.  38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (2009).  The next question is 
whether the service-connected Muscle Group IV injury should be 
classified as slight, moderate, moderately severe, or severe.  VA 
regulations provide further guidance on this and further explain 
the cardinal signs and symptoms of any muscle disability.  

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2009).  This is 
significant to the instant case because the VA examiner has 
specifically found loss of stamina associated with injury to 
Muscle Group XIV.  

Under diagnostic codes 5301 through 5323, the classification of a 
muscle disability is set forth as follows: 
(1) Slight disability of muscles-(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined above.  
(III) Objective findings.  Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

Comparing the above classification to the instant case, it is 
clear that this cannot apply because a slight disability of 
muscles must contain "No cardinal signs or symptoms of muscle 
disability..."  Because at least one cardinal sign of muscle 
disability has been shown and because the classification of 
"slight disability of muscles" is for no cardinal sign or 
symptom, the service-connected muscle injury must be classified 
as at least "moderate".  

(2) Moderate disability of muscles-(i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service department record or other 
evidence of in-service treatment for the wound.  Record of 
consistent complaint of one or more of the cardinal signs or 
symptoms of muscle disability as defined above, particularly 
lowered threshold of fatigue after average use, affecting the 
particular function controlled by the injured muscles.
(III) Objective findings.  Entrance and (if present) exit scars, 
small or linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.  No impairment of 
function or metallic fragments retained in muscle tissue.

This classification of moderate disability of muscles fits 
precisely the manifestations shown.  There was a penetrating 
wound of short track without evidence of an explosive effect.  
There was no prolonged infection requiring multiple debridement.  
There is a record of one cardinal sign of muscle disability; that 
of lowered threshold of fatigue after average use.  The next 
higher classification of muscle injury is "moderately severe."  

(3) Moderately severe disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  
(ii) History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of cardinal 
signs and symptoms of muscle disability, and, if present, 
evidence of inability to keep up with work requirements.  
(III) Objective findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.

Comparing the manifestations with these criteria, it is clear 
that the muscle injury did not cause prolonged infection, 
sloughing of soft parts, intermuscular scarring, inability to 
keep up with work requirements, loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Thus, no more than moderate muscle damage to Muscle 
Group XIV is shown.  

The criteria for a 10 percent schedular rating, and no higher, 
are therefore met for the entire appeal period.  Because a 10 
percent rating under Diagnostic Code 5314 has already been 
assigned for the entire appeal period, however, the preponderance 
of the evidence is against the claim for a higher schedular 
rating for the left thigh (except for scar) and the benefit of 
the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  

Turning to a separate scar rating, an October 2008 RO rating 
decision notes that a 10 percent rating was assigned for the 
scar; however, a January 2009 rating code sheet reflects that 
this 10 percent rating has been assigned to the muscle injury 
under Diagnostic Code 5314 and that no separate rating exists for 
a scar.  A separate rating for the scar is clearly warranted, as 
a scar produces manifestations distinguishable from a muscle 
injury.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems arising 
from the same injury if they do not constitute the same 
disability or same manifestation under 38 C.F.R. § 4.14).  

An August 2005 VA scars examination report reflects that the left 
thigh scar is 7-cm long, well healed, non-tender, non-adherent, 
flat, superficial, painless, itchless, and without keloid 
formation.  It was slightly hypopigmented.  No limitation of 
function was attributed to the scar.  The Veteran disagrees with 
this assessment, however.  Because the Veteran is considered 
competent to report identifiable symptoms, his account of scar 
pain and pulling sensation must be accorded some weight.  

In February 2008, the Veteran testified that the thigh scar is 
painful and causes a burning sensation.  He also felt tightness 
and a pulling sensation around the scar.  

An August 2008 VA compensation examination report confirms 
numbness and loss of sensation on palpation.  Because the medical 
examiner has substantiated numbness and loss of normal sensation 
and because the Veteran has reported scar pain and a pulling 
sensation, the Board must consider a compensable rating.  

A superficial scar that is painful on examination warrants a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).  

Comparing the manifestations-of scar pain and reported pulling 
sensations-with the criteria of Diagnostic Code 7804, the Board 
finds that the criteria for10 percent schedular rating are more 
nearly approximated for the entire appeal period.  The evidence 
does not contain factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal.  The assignment of staged 
ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is favorable.  A 
separate 10 percent rating for the left thigh scar under 
Diagnostic Code 7804 should therefore be granted.  

While it appears that the RO had already granted a 10 percent 
rating for the scar in its October 2008-issued decision, the 
rating code sheet reflects that the 10 percent disability has 
been attributed to the underlying muscle injury, rather than the 
scar.  Thus, for clarity, this decision grants a separate 10 
percent schedular scar rating and denies a schedular rating above 
10 percent for the service-connected left thigh muscle injury.  

Bilateral Hearing Loss Disability

A service-connected bilateral hearing loss disability has been 
rated noncompensably throughout the initial rating period under 
Diagnostic Code 6100.  The Veteran underwent VA audiometry in May 
2005, which showed no compensable hearing loss disability.  In 
October 2008, however, he testified that his hearing loss 
disability had noticeably worsened since then.  In April 2007, VA 
re-examined the Veteran's hearing loss disability.

An April 2007 VA audiometry evaluation reflects problems with 
hearing voices on the television and when among a group of 
people.  Tinnitus was constant.  In April 2007, pure tone 
thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
45
45
LEFT
25
20
25
70
60

Average pure tone thresholds were 26.25, right ear, and 43.75, 
left ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right (better) ear and 96 percent in the 
left (poorer) ear.  

Evaluations of defective hearing may range from noncompensable to 
100 percent based on the measured results of controlled speech 
discrimination tests together with the average hearing threshold 
level, as measured by pure tone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  
To evaluate the degree of disability from a service-connected 
hearing loss, the rating schedule establishes auditory acuity 
levels, designated Level I for essentially normal acuity, through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100-6110 (2009).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2009).  At no 
time during the appeal period has audiometry demonstrated a pure 
tone threshold of 55 decibels or more in all four frequencies in 
either ear.  Nor has audiometry demonstrated a pure tone 
threshold of 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz. 

According to the April 2007 VA audiometry, the right ear is at 
Level I and the left ear is at Level I.  Applying such findings 
to Table VII results in the assignment of a noncompensable 
rating.

Audiometry testing methods used by VA audiometry clinics are 
adapted to evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each person 
can be compared to a standard of normal hearing and ratings are 
assigned based on that standard.  The certified audiometry test 
results do not end the inquiry, however, because the Court has 
issued additional guidance.  

The Court has stressed that audiologists must describe the 
effects on occupational functioning and daily activities.  The 
Court pointed out, "Unlike the rating schedule for hearing loss, 
§ 3.321 (b) [the extraschedular provision] does not rely 
exclusively on objective test results to determine if referral is 
warranted."  Martinak, 21 Vet. App. at 455.  The evidence 
reflects difficulty hearing voices, but the Veteran has not 
alleged that this causes an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization.  Therefore, 
referral to the appropriate authority for extraschedular 
consideration is not warranted.  

The evidence does not contain a factual finding that demonstrates 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore not necessary.  Hart, supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
the veteran for his service-connected disability, an extra-
schedular evaluation will be assigned.  Where the veteran has 
alleged or asserted that the schedular rating is inadequate or 
where the evidence shows exceptional or unusual circumstances, 
the Board must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Additionally, if the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability (TDIU) as a result of 
that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

In this case, the left thigh scar, left thigh muscle disability, 
and bilateral hearing loss disability have not been shown, or 
alleged, to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such factors, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See 
also VAOPGCPREC. 6-96. 


ORDER


Service connection for basal cell carcinoma of the bridge of the 
nose is denied. 

An initial rating higher than 10 percent for residuals injury to 
Muscle Group XIV is denied.

An initial 10 percent rating for a left thigh scar is granted.  

A compensable rating for a bilateral hearing loss disability is 
denied.  


REMAND

Right Hip Disability

Service connection is in effect for the left thigh (Muscle Group 
XIV).  This appears to cause lowered stamina of the left lower 
extremity.  The Veteran alleges that a right hip disorder might 
be related to active service or to have been caused or aggravated 
by the service-connected left thigh disability. 

A July 2004 VA nursing note reflects that the right leg was 
shorter than the left.  August 2004 VA X-rays show very minimal 
right hip degenerative changes, felt to be consistent with age.  

A May 2008 VA muscle injury compensation examination report notes 
injury to Muscle Group XIV that would have a significant effect 
on occupational functioning due to lack of stamina.  

Because service connection is in effect for the left lower 
extremity, the issue of secondary service connection for the 
right hip arises, due to possible favoring of the left lower 
extremity and overuse of the right lower extremity.  This 
question has not been addressed by a medical professional.  VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion where such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

Arthritis of the Spine

January 1998 private X-rays showed facet arthrosis at L5-S1.  
March 2000 VA X-rays showed spondylosis Deformans of the lower 
lumbar spine.  The L3 vertebra was slightly retro-posed.  August 
2004 VA X-rays show thoracic spine scoliosis with degenerative 
changes.  Lumbar spine degenerative changes, consistent with age, 
were also seen.  A diagnosis of thoracic arthritis was offered at 
various times.  See January 2005 VA treatment and examination 
report.   

In his original claim for VA benefits, the Veteran alleged that a 
back problem was caused or aggravated by a right hip disorder.  
If service connection for the right hip is eventually granted, 
then VA's duty to assist will include obtaining a medical opinion 
to determine the etiology of any current spine disability.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for an 
orthopedic examination by a physician.  The 
claims file should be made available to the 
physician for review.  The physician is 
asked to review the claims files, examine 
the Veteran, and then answer the following:

I.  What, if any, is the diagnosis for 
the current right hip disorder?

II.  Is it at least as likely as not 
(50 percent or greater probability) 
that any right hip disorder had its 
onset in service?  

III.  If the answer to question II 
above is "no", then, is it at least 
as likely as not (50 percent or 
greater probability) that the right 
hip disorder was caused by or 
aggravated by a service-connected left 
thigh muscle disability?  

IV.  If it is determined above that it 
is at least as likely as not that a 
right hip disorder had its onset in 
service or was caused or aggravated by 
a service-connected disability, then 
is it at least as likely as not that 
lumbar and/or thoracic spine arthritis 
was caused or aggravated by the right 
hip disability?   

V.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claims.  
If the benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Failure to report for a scheduled VA examination without good 
cause may have adverse consequences on these claims.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


